Exhibit 10.3

 

MPS GROUP, INC.

EXECUTIVE ANNUAL INCENTIVE PLAN

 

SECTION 1

 

Establishment and Purpose. MPS Group, Inc., a Florida corporation (the
“Company”), hereby establishes an incentive compensation plan, which shall be
known as the MPS Group, Inc. Executive Annual Incentive Plan (the “Plan”). The
purposes of the Plan are to further the growth and financial success of the
Company by offering performance incentives to designated executives who have
significant responsibility for such success, to encourage management to focus on
key corporate, business unit and individual performance objectives, and to
assist in the attraction and retention of qualified management talent through a
competitive compensation package. All Awards granted under the Plan shall be
governed solely by the terms of the Plan, the Award Notification, the Plan Rules
and applicable law.

 

SECTION 2

 

Definitions.

 

“Affiliate” means a company or organization that directly, or indirectly through
one or more intermediaries, is controlled by the Company, whether through the
ownership of voting securities, by contract or otherwise, and may be an
unincorporated entity, division or operating unit of the Company or any its
Affiliates.

 

“Award” means the cash incentive bonus granted to a Participant in accordance
with the provisions of the Plan.

 

“Award Notification” means the written terms and conditions applicable to an
Award granted to a Participant, substantially in the form attached as Appendix
B.

 

“Award Opportunity” means the percentages, as set forth in the Award
Notification, that are to determine the amount of the Participant’s Award. Award
Opportunity levels shall generally be dependent upon an individual’s position in
the Company or an Affiliate and level of responsibility.

 

“Base Annual Salary” means the actual regular annual base salary paid to a
Participant during the applicable Plan Year, excluding bonus, automobile
allowance, dues or other special awards (but as increased by the amount of any
pre-tax deferrals or other pre-tax payments made by the Participant to the
Company’s deferred compensation or welfare plans (whether qualified or
non-qualified)). Base Annual Salary shall not include income from stock options,
restricted stock awards, fringe benefits, tax gross-ups or similar items.

 

“Board of Directors” or “Board” means the Board of Directors of the Company.



--------------------------------------------------------------------------------

“Change in Control” means any of the following events:

 

(a) The acquisition by any “person,” as the term person is used for purposes of
Sections 13(d) or 14(d) of the Exchange Act, of legal or beneficial ownership of
35% or more of either (i) the then outstanding shares of common stock of the
Company or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors;

 

(b) Individuals who, as of the Effective Date constitute the Board of Directors
cease for any reason to constitute at least a majority of the Board of
Directors; provided, however, that any individual becoming a director subsequent
to the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Board of Directors shall be considered as though such
individual were a member of the Board of Directors as of the date hereof;

 

(c) Approval by the shareholders of the Company of a reorganization, merger or
consolidation, in each case unless the shareholders of the Company immediately
before such reorganization, merger or consolidation own, directly or indirectly,
immediately following such reorganization, merger or consolidation at least a
majority of the combined voting power of the outstanding voting securities of
the corporation resulting from such reorganization, merger or consolidation in
substantially the same proportion as their ownership of the voting securities
immediately before such reorganization, merger or consolidation; or

 

(d) Approval by the shareholders of the Company of (i) a complete liquidation or
dissolution of the Company, or (ii) the sale or other disposition of more than
50% of the assets of the Company within a twelve month period.

 

“Chief Executive Officer” means the chief executive officer of the Company,
unless otherwise specified.

 

“Chief Financial Officer” means the chief financial officer of the Company,
unless otherwise specified.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Board of Directors, or any
subcommittee thereof, comprised of not less than the minimum number of persons
from time to time required by Section 16(b) of the Exchange Act or Code Section
162(m), or any other committee designated by the Board of Directors which is
responsible for administering the Plan.

 

“Company” means MPS Group, Inc., a Florida corporation, and its successors.

 

“Effective Date” shall have the meaning ascribed to it in Section 7(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2



--------------------------------------------------------------------------------

“Financial Performance Criteria” means one or more criteria selected by the
Committee to measure performance for the year and which are listed on Appendix A
attached hereto.

 

“Financial Performance Objective” means one or more Financial Performance
Criteria that are applied to a Participant in determining the component of the
Plan that relates to financial performance.

 

“Key Performance Objective” means an established individual goal applied to a
Participant in determining a component of the Plan that relates to other than
financial performance.

 

“Maximum Award” means the maximum percentage of Base Annual Salary which may be
paid to a Participant as an Award based upon the performance during the Plan
Year.

 

“Named Executive Officer” means a Participant who for a particular Plan Year is
one of the group of “covered employees” under Code Section 162(m) and the
regulations thereunder.

 

“Participant” means an employee of the Company or an Affiliate who is designated
by the Committee in its sole discretion to participate in the Plan.

 

“Performance Level” means one or more related levels of Financial Performance
Objectives and Key Performance Objectives as established by the Committee. Each
Performance Level may be expressed on an absolute and/or relative basis; or may
be based on or otherwise employ comparisons based on internal targets, the past
performance of the Company and/or the past or current performance of other
companies; and in the case of earnings-based measures, may consist of or utilize
comparisons related to capital, shareholders’ equity and/or shares outstanding,
or to assets or net assets.

 

“Plan Rules” has the meaning ascribed to it by Section 3(a).

 

“Plan Year” means the twelve month period which is the same as the Company’s
fiscal year. The initial Plan Year shall be January 1, 2004 through December 31,
2004.

 

“Target Award” means the percentage of Base Annual Salary which will be paid to
a Participant as an Award if the Performance Level applicable to the Participant
for the Plan Year is achieved, as reflected in the Plan Rules for such Plan
Year.

 

“Threshold Award” means the percentage of Base Annual Salary which may be paid
to a Participant as an Award based on the minimum acceptable performance during
the Plan Year.

 

SECTION 3

 

Administration.

 

(a) The Plan will be administered by the Committee, subject to its right to
delegate responsibility for administration of the Plan as set forth herein.
Subject to the terms of the Plan and applicable law, the Committee will have
authority to establish: (i) the employees who are to become Participants in the
Plan; (ii) the

 

3



--------------------------------------------------------------------------------

Target Award, Maximum Award and Threshold Award that can be granted to each
Participant and the method for determining such award which the Committee may
amend from time to time; (iii) the applicable Financial Performance Objectives
and Key Performance Objectives for each Participant, which Financial Performance
Objectives will include one or more of the Financial Performance Criteria listed
on Appendix A attached hereto, as determined by the Committee each year; (iv)
the time or times and the conditions subject to which any Award may become
payable; and (v) the form of payment of an Award (collectively, the matters
referred to in (i) – (v) above are “Plan Rules”) .

 

(b) The Plan Rules will be adopted by the Committee prior to, or as soon as
practical after, the commencement of each Plan Year, provided that with respect
to Named Executive Officers such Plan Rules will be adopted within the time
provided in the regulations under Code Section 162(m) if compliance therewith is
necessary or desirable in the Committee’s determination. Subject to the
provisions of the Plan and the Committee’s right to delegate its
responsibilities, the Committee will also have the discretionary authority to
interpret the Plan, to prescribe, amend and rescind rules and regulations
relating to it, and to make all other determinations deemed necessary or
advisable in administering the Plan. The determinations of the Committee on the
matters referred to in paragraphs (a)(i) through (iv) of this Section 3 with
respect to Named Executive Officers (and such other Participants as the
Committee may determine) may be submitted at least annually to the Board of
Directors for its consideration and ratification, provided that with respect to
the Chief Executive Officer the Committee shall establish the Award level and
performance targets. For Participants who are not Named Executive Officers, or
for Named Executive Officers for which the Committee may determine that
compliance with Code Section 162(m) is not necessary or warranted in any Plan
Year, the Committee may in its discretion establish Financial Performance
Criteria or other performance measures not listed on Appendix A without
obtaining shareholder approval.

 

SECTION 4

 

Eligibility. The Committee will designate by name or position the Participants
for each Plan Year, which designation may be based upon the recommendations of
the Chief Executive Officer and other designees. Any employee who is a
Participant in one Plan Year may be excluded from participation in any other
Plan Year. If, during the Plan Year, a Participant, other than a Named Executive
Officer for which compliance with Code Section 162(m) is warranted or desirable
in the Committee’s determination, changes employment positions to a new position
that corresponds to a different Award level, the Committee may, in its
discretion, adjust the Participant’s Award level for such Plan Year. The
Committee may, in its discretion, designate employees who are hired after the
beginning of the Plan Year as Participants for such Plan Year and as eligible to
receive a full or partial Award for such year.

 

SECTION 5

 

Awards.

 

(a) Each Participant shall receive an annual Award Notification that shall
address the terms and conditions of his/her annual Award Opportunity. The Award
Notification shall address the weighting between the Financial Performance
Objectives and any Key Performance

 

4



--------------------------------------------------------------------------------

Objectives; the Performance Levels for each objective; and such other terms and
conditions applicable to the Award, as determined by the Committee, not
inconsistent with the terms of the Plan.

 

(b) At the end of each Plan Year, the finance department of the Company will
determine the actual financial performance for the Plan Year. The Chief
Executive Officer will review any individual Key Performance Objectives for
other Participants to determine the achievement of those Performance Levels.
Once the Performance Levels have been determined, the Chief Financial Officer or
its designee will calculate the actual Award payment.

 

(c) At the end of each Plan Year, the Committee shall certify the extent to
which the Financial Performance Objectives and Key Performance Objectives have
been achieved for such Plan Year based upon information provided by the Company
and such other information related to the Participant as the Committee deems
necessary. Subject to the right to decrease an Award as described in the next
paragraph, the Participant’s Award shall be computed by the Committee based upon
the achievement of the established Financial Performance Objectives and/or Key
Performance Objectives, the Plan Rules, measurement criteria and the
requirements of the Plan. In addition to any adjustments which the Committee may
provide for in the Award or the Plan Rules, the Committee may, in determining
whether Financial Performance Objectives and Key Performance Objectives have
been met, adjust the Company’s or Affiliate’s financial results to exclude the
effect of unusual charges or income items, changes in accounting rules or other
events (such as acquisitions, divestitures and equity and similar
restructurings, force reductions or similar corporate restructurings, asset
impairments), ((including impairments of goodwill and other intangible assets)),
which in the Committee’s judgment distort the comparison of results from one
year to another (either on a segment or consolidated basis). The Committee may
also make adjustments to eliminate the effects of changes in tax law, rules and
regulations. With respect to Named Executive Officers, the Committee shall
consider the provisions of Section 162(m) of the Code in making adjustments for
awards intended to comply with Section 162(m) of the Code.

 

(d) The Committee may, in its discretion, decrease the amount of a Participant’s
Award for a Plan Year based upon such factors as it may determine, including the
failure of the Company or Affiliate to meet certain performance goals or of a
Participant to meet his or her Key Performance Objectives. The factors to be
used in reducing an Award shall be established at the beginning of a Plan Year
and may vary among Participants.

 

(e) In the event that the Company’s or Affiliate’s performance is below the
performance standards for the Plan Year and the Awards are reduced or cancelled,
the Committee may in its discretion grant Awards (or increase the otherwise
earned Awards) under the Plan to deserving Participants, except that any
adjustments for Participants who are Named Executive Officers shall be made in a
manner consistent with the next paragraph.

 

(f) The Plan Rules and Awards under the Plan shall be administered in a manner
to qualify payments under the Plan to Named Executive Officers for the
performance-based exception under Code Section 162(m) and the regulations
thereunder, except where the Committee or the Board of Directors determines such
compliance is not desirable or required. The maximum Award that may be paid to
an individual Participant for a Plan Year shall be $3 million.

 

5



--------------------------------------------------------------------------------

(g) No Participant will have any vested right to receive payment of any Award
until such date as the Committee has made its determination with respect to the
payment of such Participant’s Award; provided, that where the Committee
determines that Board ratification of its determination is necessary or
desirable, then no right to payment of any Award to such Participant is vested
until the Board has so ratified the Committee’s determination. Except as
provided herein or stated otherwise in a Participant’s employment agreement,
severance agreement or other arrangement, no Award will be paid to any
Participant who is not an active employee of the Company or an Affiliate at the
end of the Plan Year to which the Award relates; provided, that, at the
discretion of the Committee or its designee, partial Awards may be authorized by
the Committee to be paid to Participants (or their beneficiaries) who are
terminated without cause (as determined by the Committee or its designee) or who
retire, die or become permanently and totally disabled during the Plan Year.
Neither the Plan nor any Award shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Affiliate and a Participant or any other person. To the extent that any
Participant or person acquires a right to receive payments from the Company or
an Affiliate pursuant to an Award, such right shall entail no interest in any
specific asset of the Company or Affiliate and shall be no greater than the
right of any employee of the Company or Affiliate generally.

 

(h) Payment of the Awards will be made as soon as practicable after their
determination (but in no event later than March 15th of the year following the
Plan Year for which the Award is earned), subject to a Participant’s right to
defer payment pursuant to any applicable deferred compensation plans or
arrangements of the Company. Payment will generally be made in a lump sum in
cash, unless the Committee otherwise determines at the beginning of the Plan
Year.

 

SECTION 6

 

General.

 

(a) Notwithstanding the responsibilities of the Committee set forth herein, the
Committee may delegate to the Chief Executive Officer or others all or any
portion of its responsibility for administration of the Plan. Such delegation
may include, without limitation, the authority to designate employees who can
participate in the Plan, to establish Plan Rules, to interpret the Plan, to
determine the extent to which performance criteria have been achieved, and to
adjust any Awards that are payable. In the case of each such delegation, the
administrative actions of the delegate shall be subject to the approval of the
person within the Company to whom the delegate reports (or, in the case of a
delegation to the Chief Executive Officer, to the approval of the Committee to
the extent a Named Executive Officer is involved).

 

(b) Upon the occurrence of a Change in Control, unless the Participant otherwise
elects in writing, the Participant’s Award for the Plan Year shall be awarded at
the greater of the Target Award level, or the actual level of achievement of the
Financial Performance Objective(s), Key Performance Objectives or Performance
Levels for such Plan Year to the date of the Change in

 

6



--------------------------------------------------------------------------------

Control (determined by projecting the achievement level to the date of the
Change in Control as performance for the full Plan Year), without any reductions
under this Plan, and shall be deemed to have been fully earned for the Plan
Year, provided that the Participant shall only be entitled to payment of a pro
rata portion of the Award based upon the number of days within the Plan Year
that had elapsed as of the effective date of the Change in Control.
Notwithstanding the foregoing sentence or anything stated herein elsewhere,
nothing in this Plan is intended or should be construed to alter, limit or
diverge from the terms of any employment agreement or severance agreement
between a Participant and the Company or any Affiliate where such employment
agreement or severance agreement provides for a greater payment on account of an
Award in the event of a change in control (as defined in such employment or
severance agreement), and the terms of any employment agreement or severance
agreement between a Participant and the Company or any Affiliate that provide
for a greater payment of an Award to a Participant in the event of a change in
control (as defined in such employment or severance agreement) shall prevail
and/or control over the terms in this Plan, and the Participant shall be due the
benefit of the greater payment of an Award provided for pursuant to the terms of
such employment agreement or severance agreement with the Company or an
Affiliate, provided that nothing stated herein is intended to duplicate payment
to a Participant on account of any Award. The Award amount shall be paid in cash
within thirty (30) days after the effective date of the Change in Control.

 

(c) Except as provided below, no Award shall be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a Participant, except
by will or the laws of descent and distribution.

 

(d) The Committee may provide for each Participant to designate a person or
persons to receive, in the event of death, any Award to which the Participant
would then be entitled under this Plan. Such designation will be made in the
manner determined by the Committee and may be revoked by the Participant in
writing. If the Committee does not provide for such designation, or if a
Participant fails effectively to designate a beneficiary, then the estate of the
Participant will be deemed to be the beneficiary.

 

(e) The Company shall deduct from each Award the amount of any taxes required to
be withheld by any governmental authority, or the Participant may make other
arrangements that the Committee may accept at the Committee’s discretion to
satisfy such tax obligations.

 

(f) Subject to employment agreement or applicable law, no person shall have any
claim to be named as a Participant, and there is no obligation for uniformity of
treatment of employees, Participants or holders or beneficiaries of Awards. The
terms and conditions of Awards need not be the same with respect to each
Participant.

 

(g) Nothing in the Plan or in any Award shall confer (or be deemed to confer)
upon any Participant any rights to continued employment, or interfere with or
restrict in any way the rights of the Company or an Affiliate to suspend, alter
or terminate the employment of any Participant at any time for any reason
whatsoever, with or without cause.

 

(h) Unless otherwise expressly provided in the Plan or binding employment or
severance agreements, all designations, determinations, interpretations and
other decisions, under or with

 

7



--------------------------------------------------------------------------------

respect to the Plan or any Award, shall be within the discretion of the
Committee, may be made at any time, and shall be final, conclusive and binding
upon all persons, including the Company and any Affiliate, any Participant and
any holder or beneficiary of any Award. The Committee shall have full power and
authority to determine whether, and to what extent, any Award shall be canceled
or suspended if the Participant (a) without the consent of the Committee, while
employed by the Company or an Affiliate, or after termination of such employment
but while payment of an Award otherwise still remains due, becomes associated
with, employed by, renders services to, or owns any interest in, other than any
non-substantial interest, as determined by the Committee, any business that is
in competition with the Company or such Affiliate, or (b) is terminated for
cause as determined by the Committee.

 

(i) No member of the Board or Committee, or designee, shall be personally liable
for any action taken or determination made with respect to the Plan or any Award
or payment granted or not granted hereunder.

 

(j) All obligations of the Company under the Plan with respect to Plan Rules
issued and Awards granted hereunder shall be binding upon any assignee or
successor to the Company, whether such assignee or successor is the result of an
acquisition of stock or assets of the Company, a merger, consolidation or
otherwise.

 

(k) The Plan shall be interpreted and construed under the laws of the State of
Florida without giving effect to conflict of law principles.

 

SECTION 7

 

Term of the Plan.

 

(a) The Plan shall be effective as of January 1, 2004 (the “Effective Date”).

 

(b) The Committee (subject to the ratification rights of the Board of Directors)
or the Board may suspend or terminate the Plan at any time, or amend the Plan in
any respect, provided that no such action will, without the consent of an
affected Participant, adversely affect the Participant’s rights under an
existing Award.

 

[Remainder of Page Intentionally Left Blank]

 

8



--------------------------------------------------------------------------------

APPENDIX A

 

to

 

MPS GROUP, INC.

 

EXECUTIVE ANNUAL INCENTIVE PLAN

 

For purposes of the Plan, Financial Performance Criteria shall be one or more of
the following Company, Affiliate, operating unit or division financial
performance measures:

 

(i) “EBITDA” which means earnings before interest, taxes, depreciation and/or
amortization

 

(ii) “EBIT” which means earnings before interest and taxes

 

(iii) Earnings, consolidated pre-tax earnings, net earnings, earnings per share

 

(iv) Operating income

 

(v) Gross margin, gross margin growth

 

(vi) Revenues, revenue growth, revenue per employee

 

(vii) Market value added, economic value added

 

(viii) Budget goals

 

(ix) Cost goals

 

(x) Return on equity, assets, net assets, capital employed, incremental equity
or investment

 

(xi) Total shareholder return

 

(xii) Profit, economic profit, capitalized economic profit, after tax profit,
pre-tax profit

 

(xiii) Cash flow measures, cash flow return

 

(xiv) Sales, sales volume

 

(xv) Stock price

 

(xvi) Business expansion goals

 

(xvii) Goals relating to acquisitions or divestitures.



--------------------------------------------------------------------------------

Notwithstanding the foregoing: (a) the Committee may provide in an Award
Notification that, for purposes of measuring attainment of the foregoing
Financial Performance Criteria, results may exclude or discount amounts
attributable to earnings of Affiliates acquired after the Effective Date and
during the Plan Year; and (b) in the event any newly established branch
operation commences business after the Effective Date, the financial performance
of such branch operation shall not be included in the calculation of any
earnings measure during the first nine months of such operations, unless such
branch operation has positive earnings within the nine month period and then
only for the period in which such is positive.

 

10



--------------------------------------------------------------------------------

APPENDIX B

 

to

 

MPS GROUP, INC.

 

EXECUTIVE ANNUAL INCENTIVE PLAN

 

FORM OF AWARD NOTIFICATION

 

AWARD NOTIFICATION

EXECUTIVE ANNUAL INCENTIVE PLAN

[200X]

 

Name:  [Name]     Position:  [Title]    

 

This document serves as notification of your base salary and performance goals
effective January 1, 200X.

 

Base Annual Salary: $[            .00]

 

Annual Incentive Award Opportunity:

 

Threshold Award – XX%

Target Award – XX%

Maximum Award – XXX%

 

Performance Objectives; Weightings

 

 

 

Performance Level

 

Threshold Performance – XX%

Target Performance – XX%

Maximum Performance – XXX%